***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. ANGELA C. GRASSO
                (AC 41167)
                       Sheldon, Keller and Moll, Js.

                                  Syllabus

Convicted of the crime of manslaughter in the first degree with a firearm,
    the defendant appealed, claiming, inter alia, that the state failed to
    disprove beyond a reasonable doubt that she acted in self-defense,
    pursuant to statute (§ 53a-19), when she shot the victim while he was
    driving the vehicle in which they were riding. The defendant, an
    employee of a bail bonds company, was romantically involved with the
    victim, and helped him financially by paying for rental automobiles when
    his vehicle needed repairs, and by giving him money to pay bills, rent
    and car repair expenses. On the day before the shooting, the victim
    accused the defendant of wanting to have sexual relations with his
    sister, and became violently angry and threatened the defendant’s life.
    The next day, he sent the defendant text messages in which he repeatedly
    threatened to kill her and made statements to her that he would kill
    members of her family. He accused her of cheating on him and suggested
    that he had contracted a sexually transmitted disease from her. He
    repeatedly demanded money from the defendant and suggested that he
    would retaliate against her by exposing negative information that she
    had shared with him about the bail bonds company, which would jeopar-
    dize her employment there. The defendant thereafter visited a friend,
    Q, who knew the victim, and asked Q to intervene on her behalf because
    the victim was threatening her. During the defendant’s conversation
    with Q, the victim called the defendant’s cell phone, screamed that he
    was going to kill her and stated that he had guns everywhere. After the
    victim demanded that the defendant meet him to give him money, the
    defendant drove to a bank but did not transact any business there, and
    she told the victim that she could not get any money because the bank
    was closed. After the victim drove to the bank and spoke to the defen-
    dant, she parked her car at a nearby restaurant and got into the victim’s
    vehicle. The victim drove them to a medical clinic to be tested for
    sexually transmitted diseases, but a security guard informed them that
    the clinic was closed. Thereafter, the victim and the defendant left, with
    the victim driving. As they approached a restaurant, the victim took his
    attention away from the defendant, who retrieved a handgun from her
    purse and shot the victim. The defendant later told the police that she
    shot the victim because he had told her that he was going to drive to
    her home, kill her family members in her presence and then kill her.
    She claimed that shooting the defendant in the car was her last chance
    to stop him from killing her and her family. Held:
1. The state demonstrated beyond a reasonable doubt that the defendant
    did not use deadly physical force in self-defense and that, at the time
    of the shooting, the victim’s use of deadly physical force was not immi-
    nent, the evidence having supported a finding that the defendant did
    not subjectively believe that the victim was about to use deadly physical
    force against her or that her use of deadly physical force was necessary
    to protect her physical well-being: it was reasonable for the jury to find
    that the defendant shot the victim to prevent him from continuing to
    blackmail her or harming her employment at the bail bonds company,
    as their text messages in the hours prior to the shooting reflected her
    recognition of the seriousness of the victim’s threats to reveal informa-
    tion about the bail bonds company that could harm her employment,
    she labeled the victim a snitch who had betrayed her trust, she expressed
    deep concern about her ability to continue to care for herself and her
    children financially in light of the victim’s threats, she told her former
    boyfriend that she would be dead or in jail soon, she made clear to the
    victim that she would have nothing to live for if he took away her way
    to work, and she expressed thoughts about her mortality when she told
    the victim that her children would be able to collect extra life insurance
    money if she died a tragic death; moreover, it was undisputed that
    the defendant voluntarily got into the victim’s automobile prior to the
    shooting, she failed to use her cell phone to summon assistance during
    the lengthy period of time in which she was with the victim prior to
    the shooting, the state presented evidence that tended to undermine
    her version of the events at issue concerning her meeting with Q and her
    failure to withdraw money from the bank, and the evidence supported
    a finding that the defendant’s use of deadly physical force was premature,
    as it was reasonable for the jury to conclude that, at the time of the
    shooting, the victim’s threat to shoot her and members of her family
    reflected his intent to use deadly physical force at a future time, the
    defendant’s claim was premised on a definition of imminent that she
    did not advance in her written request to charge and that was not
    provided to the jury, there was no evidence that the victim was using
    deadly physical force against her when she shot him, the shooting
    occurred in a location that was not in close proximity to the defendant’s
    residence, and she acknowledged that she did not know if the victim
    was in possession of a gun that day.
2. The defendant could not prevail on her unpreserved claim that her rights
    to due process and to the effective assistance of counsel were violated
    when the trial court denied the jury’s request to rehear the closing
    arguments of the prosecutor and defense counsel, the defendant having
    waived that claim when defense counsel failed to object to the court’s
    proposed response to the jury’s request and affirmatively stated that he
    did not object to the court’s response.
        Argued October 12, 2018—officially released April 9, 2019

                            Procedural History

   Substitute information charging the defendant with
the crimes of murder and manslaughter in the first
degree with a firearm, brought to the Superior Court
in the judicial district of Hartford and tried to the jury
before Crawford, J.; verdict and judgment of guilty of
manslaughter in the first degree with a firearm, from
which the defendant appealed. Affirmed.
  Alice Osedach, senior assistant public defender, for
the appellant (defendant).
   Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Vicki Melchiorre, supervisory assistant state’s
attorney, for the appellee (state).
                         Opinion

   KELLER, J. The defendant, Angela C. Grasso, appeals
from the judgment of conviction, rendered following a
jury trial, of manslaughter in the first degree with a
firearm in violation of General Statutes § 53a-55a.1 The
defendant claims that (1) the state failed to disprove
beyond a reasonable doubt that she had acted in self-
defense and (2) the trial court violated her rights to
due process and to the effective assistance of counsel
by denying the jury’s request to rehear the closing argu-
ments of the prosecutor and defense counsel at trial.
We affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
One evening in mid-March, 2014, the defendant stopped
into a bar in Hartford, where she encountered an
acquaintance, the victim, Jose Mendez. She had not
spoken with the victim in many years. The defendant
and the victim made eye contact, recognized one
another, and engaged in light conversation. The victim
flirted with the defendant, and he asked her for her
telephone number. The defendant declined to give her
number to the victim and stated to him that she was
not interested in dating anyone. Then, the defendant
and the victim parted ways.
  At the time of the events underlying this appeal, the
defendant had been employed for four years as a bail
bondsperson by a bail bonds company. The day after
the defendant spoke with the victim at the bar in Hart-
ford, the defendant was in front of a Hartford court-
house distributing business cards for the bail bonds
company by which she was employed, when she
encountered the victim as he was exiting the court-
house. The victim then told the defendant that he might
be in need of her professional services, and the defen-
dant gave him her telephone number. Soon thereafter,
the defendant and the victim spoke on the telephone
and exchanged text messages. Before long, the victim
expressed his romantic interest in the defendant, telling
her that he had always had ‘‘a crush’’ on her and that
she was ‘‘the woman of [his] dreams.’’ On both days
of the weekend that followed, the defendant drove to
Hartford and spent time alone with the victim.
  Thereafter, the defendant and the victim saw each
other often. The victim expressed his desire to be in a
romantic relationship with the defendant. In the defen-
dant’s words, the victim told her ‘‘all of the things that
a girl would want to hear . . . .’’ This included his
desire to help support her financially, to live with her,
and to marry her. After the first week, their relationship
became sexual in nature. The defendant permitted the
victim to spend the night with her at her home, but
only after her two young children had fallen asleep.
  Approximately one week after the relationship began,
the victim, who was unemployed, told the defendant
that his automobile needed to be repaired. The defen-
dant paid for a rental automobile for the victim to use
from March 28 through March 31, 2014. After the victim
returned the rented automobile, however, his automo-
bile needed additional repairs. The defendant then paid
for a second rental automobile for the victim to use
from April 2 through April 9, 2014.2
  The defendant told the victim that she was not rich
and could barely afford to pay her rent. She said that
she was ‘‘obsessed’’ with money because, only a few
months before she began her relationship with the vic-
tim, she was having difficulty obtaining food for herself
and her children. Nevertheless, the defendant spent in
excess of $500 on automobile rentals for the victim’s
benefit. In that same time frame, moreover, the defen-
dant gave the victim $1000 after he told her that he
needed money with which to pay his bills, rent, and car
repair expenses.
   During the morning of April 8, 2014, while repairs
were being made to a tire on the defendant’s automo-
bile, the victim and the defendant visited the victim’s
sister at her home. Prior to the visit, the victim told the
defendant that it would be nice if she befriended his
sister. When the visit was over, however, the victim
accused the defendant of flirting with his sister and
wanting to have sexual relations with her, which the
defendant vehemently denied. As the victim drove the
defendant from his sister’s residence to the repair facil-
ity to retrieve her automobile, he became violently
angry. He called the defendant a ‘‘stupid bitch,’’ threat-
ened her life if she ever touched his sister, and spat in
her face. While he was driving on the highway, he tossed
her cell phone out of the moving automobile. Soon after
she retrieved her automobile, the defendant went to a
store and obtained another telephone.
   The victim and the defendant spoke again later that
day. The victim apologized to the defendant and
explained that a prior girlfriend of his had engaged
in a sexual relationship with his sister. The defendant
visited the victim later that day. In text messages
exchanged between the defendant and the victim during
the evening hours of April 8, 2014, into the early morning
hours of April 9, 2014, both the defendant and the victim
questioned their relationship. The victim suggested that
the defendant find someone who could ‘‘buy and give
[her] the world’’ and think about whether she really
wanted to be with him. The defendant expressed her
frustration with the way the victim was treating her.
She told him that she was upset with him and that her
hands were still shaking as a result of his behavior
earlier that day. She said that, despite the fact that the
victim claimed to love her, he did not really know her
and that he was causing her pain. In her text messages
to the victim late in the evening on April 8, 2014, the
defendant suggested that the victim was welcome to
come over to her house. He did not do so.
  Shortly after 7 a.m. on April 9, 2014, the victim sent
the defendant a text message in which he wished her
a good morning. When the defendant did not reply
immediately, the victim accused her of being with
another man, told her to enjoy her life, and told her
that he would leave the rental automobile in his aunt’s
driveway. The defendant replied that she had not been
with anyone and did not reply immediately to his text
message because she was taking a shower. The defen-
dant remarked that the victim was ‘‘paranoid.’’ The
defendant drove her son to school and ran an errand for
work. In numerous telephone calls and text messages
throughout the day, the disagreement between the
defendant and the victim continued to escalate.
   In a series of text messages sent by the victim to the
defendant at or about 8:55 a.m., he called the defendant
a ‘‘nasty bitch . . . .’’ He threatened to crash the auto-
mobile she had rented for him and mockingly observed
that his doing so would ruin her credit. The defendant
called the victim a ‘‘little boy’’ and warned him not to
threaten her.3 She stated that although she had spent
$1500 on him, she had learned his ‘‘[true] colors.’’
  Shortly thereafter, the victim sent the defendant
another threatening text message, this time suggesting
that he was going to disclose sensitive information that
would hurt the company for which she worked, thereby
jeopardizing her employer, her continued employment,
or both. He warned her not to turn to the police for
help.4 In reply, the defendant told him to return the
rented automobile.
  The victim once again accused the defendant of
cheating on him. He suggested that he had contracted
a sexually transmitted disease from her and that they
should both be tested. The victim once more suggested
that he would retaliate against her by exposing negative
information that she had shared with him about the
bail bonds company for which she worked.5 In a text
message, the defendant attempted to defuse the victim’s
anger. She replied that he was not thinking clearly, she
had never cheated on him, and they should act like
adults. The defendant implored the victim to permit her
to continue to earn a living.6
   In text messages that followed, the victim suggested
that he was about to disclose damaging information
about her employer. He swore that he would ‘‘pull up
[in] front of the court house and put u down to all the
bondsman out there,’’ adding, ‘‘try me I have the pictures
and texts to back it up . . . .’’ When the defendant
asked what she had done to the victim, he replied by
demanding an additional $600 from her.7
 Despite the victim’s repeated threats to reveal detri-
mental information about the bail bonds company, the
defendant did not ask the victim what information he
was threatening to reveal or otherwise reflect confusion
with respect to his threat. Instead, the defendant
referred to the victim as a ‘‘snitch,’’ and reminded him
that she already had given him both money and a place
to stay.8 The victim assured her that she would not
leave him stranded without money or an automobile.
After the defendant and the victim spoke on the tele-
phone, the victim sent the defendant yet another text
message in which he threatened to jeopardize her
employment, warning her: ‘‘U hang up on me one more
time kiss ur job by . . . .’’ He reiterated his demand
for more money, telling her that he needed $600 by
noon that day and that he was tired of letting her think
that she could take advantage of him.
   During the morning of April 9, 2014, the defendant
communicated by text messaging with Jose Cotto.
Cotto was her former boyfriend and the father of one
of her two children. In a text message that the defendant
sent to Cotto at 10:19 a.m., after Cotto discussed his
desire to provide for his children, she revealed that she
was in a predicament that jeopardized her freedom and
her ability to parent her children. She wrote: ‘‘I will be
dead or in jail soon so my dad will hav[e] them [t]hanks
. . . .’’ Cotto replied, ‘‘Why?????,’’ but the defendant
did not respond.
   In a text message sent by the victim to the defendant
at 11:22 a.m. that same day, he questioned whether the
defendant had called the police, and she replied that
she had not done so. The victim, alluding to his state-
ments to reveal information detrimental to the defen-
dant, asked her ‘‘how [it’s] gonna be’’ and stated that
he was on his way to his attorney’s office. By 1:30 p.m.,
however, the defendant and the victim had agreed to
speak with one another in person later that afternoon.
   Before the defendant and the victim saw one another
during the afternoon of April 9, 2014, the defendant
contacted and visited with Maria Quinonez. Although
they had not spoken for many years, the defendant and
Quinonez knew one another because the defendant and
Quinonez’ brother had a daughter together. Quinonez
also had known the victim for a long time as well. She
was a mother figure in the victim’s life and had cared
for him when he was younger. The defendant was emo-
tional and frightened when she called Quinonez; she
told her that she needed her to intervene on her behalf
with the victim because he was threatening her. Qui-
nonez suggested that the defendant should contact the
police, but the defendant did not want to do so because
she feared that the victim would reveal information
to the police that was detrimental to the bail bonds
company and in fact could result in the company being
‘‘shut down . . . .’’ At one point during the defendant’s
conversation with Quinonez, the victim called the
defendant’s cell phone, and she put the call on speak-
erphone. The victim was unhappy that the defendant
had involved Quinonez in their dispute, told the defen-
dant that he wanted her to ‘‘get herself checked out,’’
and screamed that he was going to kill her. Before the
defendant ended the conversation by slamming the cell
phone shut, however, she replied ‘‘that she had guns,
too . . . .’’ After she ended her visit with Quinonez,
the defendant went to her place of employment for a
short period of time, where she obtained her paycheck.
Meanwhile, the victim continued to demand that the
defendant meet him to give him money.
   Several minutes before 4 p.m., the defendant arrived
at a bank located at the intersection of Sisson Avenue
and Park Street in Hartford. Although the bank was
still open when she arrived, the defendant did not trans-
act any business there. Instead, the defendant waited
in her automobile in the parking lot of the bank, called
the victim, and told him that she was unable to get the
money he had demanded from her because the bank
was closed. At approximately 4:39 p.m., the victim
arrived at the bank in the rented automobile, and the
defendant and the victim spoke to one another through
the driver’s windows of their respective automobiles.
Then, the defendant and the victim drove separately to
a restaurant that was located nearby on Park Street
in Hartford. The defendant left her automobile in the
restaurant’s parking lot and got into the defendant’s
automobile.
   As he had done throughout the day, the victim
expressed his anger that he had contracted a sexually
transmitted disease from the defendant. He drove the
defendant from the restaurant parking lot to a medical
clinic, which was located on Coventry Street in the
north end of Hartford, to be tested. At approximately
5 p.m., they arrived at the clinic. The defendant and the
victim exited the automobile and walked into the lobby
of the clinic. There, the victim spoke with a security
guard, who informed him that the clinic was closed for
the day. The victim used a restroom at the clinic before
he and the defendant left the clinic together.
  After the victim left the clinic with the defendant, he
drove on the highway for a period of time. He accused
the defendant of having sexual relations with her former
boyfriend, Cotto. In an attempt to prove the truthfulness
of his accusation, he ordered the defendant to use her
cell phone to call Cotto and to use the speakerphone
function so that he could overhear the conversation.
The defendant complied with the request. During the
defendant’s brief conversation with Cotto, the victim
instructed the defendant to ask Cotto if he would have
sexual relations with her. After Cotto declined the
defendant’s offer and questioned why it was being
made, the victim ended the call.
   By 6 p.m., the victim was driving the rental automo-
bile on Prospect Avenue in West Hartford. As he
approached a fast food restaurant, he stated to the
defendant, who was in the front passenger seat, that
he was hungry and wanted to get something to eat. He
decreased the speed of the automobile and momentarily
took his attention away from the defendant. As he did
so, the defendant reached for her purse, which was
on the floor directly behind the passenger seat. The
defendant quickly retrieved a handgun from her open
purse and shot the victim in his right temple, incapaci-
tating him immediately. The defendant dropped the
handgun and grabbed the steering wheel in an attempt
to control the automobile, but it crashed into a fence.
Once the automobile came to a stop, the defendant
frantically exited the vehicle. She was unable to open
the passenger side door but climbed out of the automo-
bile through the rear driver’s side door.
  The defendant called 911 to report that she had shot
someone but ended the call before providing the 911
dispatcher with additional information. The police
arrived on the scene soon thereafter. Emergency medi-
cal personnel treated the victim at the scene of the
shooting and transported him to Saint Francis Hospital
and Medical Center. The victim died from the gunshot
wound shortly after his arrival at the hospital.
   After the defendant was transported to West Hartford
police headquarters, she submitted to a lengthy video-
taped interview, and, in a written statement, memorial-
ized her version of the events surrounding the victim’s
death. The defendant admitted that she had shot the
victim but claimed that she had done so because he
had stated that he was going to drive her to her home
in Plainville, kill her family members in her presence,
and then kill her. Additional facts will be set forth as nec-
essary.
                              I
  First, the defendant argues that the state failed to
disprove beyond a reasonable doubt that she had acted
in self-defense. We disagree.
   Before we consider whether the state satisfied its
burden to disprove beyond a reasonable doubt the
defendant’s claimed defense, we first must explain the
theory of defense that the defendant pursued at trial.
See, e.g., State v. Revels, 313 Conn. 762, 779, 99 A.3d
1130 (2014) (in evaluating whether state has disproven
defense beyond reasonable doubt, reviewing court
focuses only on theory of defense advanced by defen-
dant during trial), cert. denied,     U.S.    , 135 S. Ct.
1451, 191 L. Ed. 2d 404 (2015); State v. Cruz, 75 Conn.
App. 500, 508–12, 816 A.2d 683 (2003) (same), aff’d, 269
Conn. 97, 848 A.2d 445 (2004). The defendant’s theory
of defense is reflected in her written request to charge,
in which she asked the court to instruct the jury that
it should consider whether her conduct was justified
because she acted in defense of herself.9
   ‘‘Under our Penal Code, self-defense, as defined in
[General Statutes] § 53a-19 (a) . . . is a defense, rather
than an affirmative defense. See General Statutes § 53a-
16. Whereas an affirmative defense requires the defen-
dant to establish his claim by a preponderance of the
evidence, a properly raised defense places the burden
on the state to disprove the defendant’s claim beyond
a reasonable doubt. See General Statutes § 53a-12. Con-
sequently, a defendant has no burden of persuasion
for a claim of self-defense; he has only a burden of
production. That is, he merely is required to introduce
sufficient evidence to warrant presenting his claim of
self-defense to the jury. . . . Once the defendant has
done so, it becomes the state’s burden to disprove the
defense beyond a reasonable doubt. General Statutes
§ 53a-12 (a) . . . .’’ (Citations omitted; emphasis in
original; footnotes omitted; internal quotation marks
omitted.) State v. Clark, 264 Conn. 723, 730–31, 826
A.2d 128 (2003); see also State v. Reddick, 174 Conn.
App. 536, 552, 166 A.3d 754, cert. denied, 327 Conn. 921,
171 A.3d 58 (2017), cert. denied,         U.S.    , 138 S.
Ct. 1027, 200 L. Ed. 2d 285 (2018).
   Section 53a-19 codifies the narrow circumstances in
which a person is justified in using deadly physical
force on another person in self-defense. Under § 53a-
19 (a), ‘‘deadly physical force may not be used unless
the actor reasonably believes that such other person is
(1) using or about to use deadly physical force, or (2)
inflicting or about to inflict great bodily harm.’’ ‘‘It is
well settled that under § 53a-19 (a), a person may justifi-
ably use deadly physical force in self-defense only if he
reasonably believes both that (1) his attacker is using
or about to use deadly physical force against him, or
is inflicting or about to inflict great bodily harm, and
(2) that deadly physical force is necessary to repel such
attack. . . . [Our Supreme Court] repeatedly [has] indi-
cated that the test a jury must apply in analyzing the
second requirement . . . is a subjective-objective one.
The jury must view the situation from the perspective
of the defendant. Section 53a-19 (a) requires, however,
that the defendant’s belief ultimately must be found
to be reasonable.’’ (Internal quotation marks omitted.)
State v. Reddick, supra, 174 Conn. App. 552. Even then,
however, ‘‘a person is not justified in using deadly physi-
cal force upon another person if he or she knows that
he or she can avoid the necessity of using such force
with complete safety (1) by retreating . . . or (2) by
surrendering possession of property to a person
asserting a claim of right thereto, or (3) by complying
with a demand that he or she abstain from performing
an act which he or she is not obliged to perform.’’
General Statutes § 53a-19 (b). Moreover, under § 53a-
19 (c), ‘‘a person is not justified in using physical force
when (1) with intent to cause physical injury or death
to another person, he provokes the use of physical force
by such other person, or (2) he is the initial aggressor,
except that his use of physical force upon another per-
son under such circumstances is justifiable if he with-
draws from the encounter and effectively
communicates to such other person his intent to do so,
but such other person notwithstanding continues or
threatens the use of physical force, or (3) the physical
force involved was the product of a combat by
agreement not specifically authorized by law.’’
  To obtain a conviction, the state had to sustain its
burden of disproving beyond a reasonable doubt any
of the essential elements of self-defense involving the
use of deadly physical force10 or to sustain its burden
of proving beyond a reasonable doubt that any of the
statutory exceptions to self-defense codified in § 53a-
19 (b) and (c) applied.11 See State v. Singleton, 292 Conn.
734, 747–48, 974 A.2d 679 (2009); State v. Corchado, 188
Conn. 653, 663–64, 453 A.2d 427 (1982). ‘‘[U]pon a valid
claim of self-defense, a defendant is entitled to proper
jury instructions on the elements of self-defense so that
the jury may ascertain whether the state has met its
burden of proving beyond a reasonable doubt that the
assault was not justified.’’ (Internal quotation marks
omitted.) State v. Clark, supra, 264 Conn. 731.
   ‘‘On appeal, the standard for reviewing sufficiency
claims in conjunction with a justification offered by the
defense is the same standard used when examining
claims of insufficiency of the evidence. . . . In
reviewing a sufficiency of the evidence claim, we apply
a two part test. First, we construe the evidence in the
light most favorable to sustaining the verdict. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt . . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict. . . . Moreover, we
do not ask whether there is a reasonable view of the
evidence that would support a reasonable hypothesis
of innocence. We ask, instead, whether there is a rea-
sonable view of the evidence that supports the jury’s
verdict of guilty.’’ (Citations omitted; internal quotation
marks omitted.) State v. Revels, supra, 313 Conn. 778;
see also State v. Allan, 311 Conn. 1, 25, 83 A.3d 326
(2014). As we have discussed previously in this opinion,
the evidence, viewed in the light most favorable to sus-
taining the jury’s verdict, must be sufficient to disprove
one or more of the essential elements of the defense
or to prove a statutory disability to rely on the defense.
See, e.g., State v. Singleton, supra, 292 Conn. 747–48.
   During closing argument, defense counsel discussed
in great detail the evidence that he claimed to support
the defense. Defense counsel did not dispute that the
defendant used deadly physical force by shooting the
victim.12 In focusing on why the shooting occurred,
defense counsel argued that the evidence reflected that
the defendant had acted under extreme duress after
the victim made viable threats that he would kill her
and members of her family. Defense counsel argued
that, under the circumstances, it was objectively reason-
able for the defendant to believe that the killing of her
or members of her family ‘‘was going to happen . . . .
It’s imminent . . . .’’
  The defendant did not testify at trial. In discussing
the evidence, defense counsel heavily relied on the vid-
eotaped and written statements that the defendant pro-
vided to the police in the immediate aftermath of the
shooting, as well as the text messages that had been
exchanged between the victim and the defendant, sev-
eral of which we have described previously in this
opinion.
   In relevant part, the evidence demonstrated that the
defendant told the police that, throughout the day on
April 9, 2014, the victim became increasingly angry with
her. He accused her of being unfaithful, having given
him a sexually transmitted disease, and not having pro-
vided him with money. The victim demanded money
from the defendant, threatened to crash the automobile
she had rented for him, and threatened to jeopardize
her employment by publicizing sensitive information
that she had revealed to the victim about the bail bonds
company by which she was employed. Most important
to the defense, however, was the fact that the defendant
had told the police that, throughout the day, the victim
repeatedly threatened to kill not only her, but members
of her family.13
  Defense counsel also highlighted Quinonez’ testi-
mony that, on April 9, 2014, the defendant contacted
her for advice about dealing with the threats made
to the defendant by the victim. In particular, defense
counsel highlighted the fact that Quinonez, who had a
close bond with the victim, nevertheless testified that
she overheard the victim threaten to kill the defendant.
Additionally, there was evidence that the defendant told
the police that although Quinonez told the victim that
he was not going to harm the defendant or her family
members, the victim replied to her that he had shot
people before and that he had ‘‘guns everywhere.’’
   Defense counsel urged the jury to consider the fact
that, just prior to the shooting, the victim’s threats were
being made furiously and that they were ‘‘going through
[the defendant’s] mind.’’ Additionally, defense counsel
urged the jury to consider the evidence that the defen-
dant told the police that, while she was a passenger
in the victim’s automobile on April 9, 2014, he was
physically abusive to her.14 Defense counsel also invited
the jury to consider the fact that the defendant, who
was a victim of an abusive relationship with her prior
boyfriend, Cotto, was aware of the fact that calling the
police would offer her little protection because she was
aware that the victim had a close relationship with
another bail bondsperson and, following prior arrests,
had ‘‘bonded out’’ several times before.15
   Although defense counsel did not explicitly argue
before the jury that the defendant shot the victim during
the course of a kidnapping, he drew the jury’s attention
to the defendant’s statements that just prior to the
shooting, the victim continued to ‘‘driv[e] around’’ and
would not permit her to return to her automobile. The
defendant stated to the police that, after she and the
victim left the clinic and just prior to the shooting, the
victim drove past the restaurant parking lot where her
automobile was parked, told her that she would not
see her automobile again, and told her that he was on
his way to her home, which was in Plainville. Specifi-
cally, the defendant told the police the following about
what occurred after she and the victim left the clinic:
‘‘[W]e went back to [my] car, and I said, listen, tomorrow
when I cash my check, I’ll give you the whole thing. I
don’t care about the money. Just drop me off and let
me live my life. I’m not going to call the police on you.
I’m not going to do nothing. Just let me go and just
move on if you don’t believe me, then fine. We don’t
have to be together. I won’t . . . call the police. I won’t
press charges. Just let me go.
  ‘‘And [the victim] was, like, no, not until I’m finished
with you. I’m not finished yet. We didn’t talk in front
of your kids yet. We haven’t talked to your father yet.
We haven’t talked to anybody yet. . . . I’m going to
drive you by your car. So we drove by the [restaurant
on Park Street] and he’s, like, you see your car? That’s
the last time you’re ever going to see your car.’’ Also,
the defendant told the police that, as the victim drove
past the restaurant on Park Street where her automobile
was parked, he told her, ‘‘Now we’re going to your
house.’’
   The defendant explained the circumstances and her
mindset at the moment that the shooting occurred. She
told the police that, just after the victim drove her past
the restaurant parking lot on Park Street where her
automobile was parked, he approached the fast food
restaurant on Prospect Avenue, near where the shoot-
ing occurred.16 She stated: ‘‘And he was looking at [the
fast food restaurant], and he said I’m so hungry, I want
to get something to eat. And I said . . . to myself, this
is my only chance because he’s not looking at me.
Because he was going, he said, to get on the highway
to go to my house, over there. We’re going to your
house now. We’re going to see what your dad and your
kids think about you giving me an STD [sexually trans-
mitted disease]. . . . So I [reached for my purse]. He
goes what the fuck are you doing? And I pulled it out
and I . . . shot him.’’
  The defendant stated: ‘‘He was looking at [the fast
food restaurant] . . . talking about what he was going
to eat and so I thought I could . . . I was like this is
my only chance because he’s been on top of me since
I been in the car. . . . I was, like, let me get out, let
me get out, let me get out. . . .
  ‘‘He said go ahead and jump. He said we’re going to
go home and see your kids.’’
   When asked by the police what her thought process
was when she grabbed her purse, the defendant replied:
‘‘That he’s going to take me to my house and kill every-
body there and then kill me. . . .
   ‘‘[O]nce I got the purse, once I said to myself, you
need to get the purse, you need to get your gun, like,
this dude is about to bring you back on the highway to
your kids and he says he’s going to kill everybody. I
saw him with a gun before. I saw it in his pants. It was
either a gun or it was something else. . . . I saw it
there. Not today but another day. . . .
   ‘‘I don’t know if there was [a gun belonging to the
victim] in the car or what he was planning on, like,
shooting us all with, maybe my gun. I don’t know.’’ In
her written statement to the police, the defendant stated
in relevant part: ‘‘I pleaded and begged him for my life
and the lives of my family. I offered to do whatever he
wanted and give him however much money he wanted.
That wasn’t enough he wanted us dead. I did what I
did because I believed he was going to kill us when we
got to my house.’’
   Having discussed the evidence supporting the
defense, defense counsel urged the jury to find that the
defendant was ‘‘100 percent credible on everything’’
and that the state had not presented any evidence that
undermined her belief that she acted reasonably by
shooting the victim.17 Defense counsel argued that, in
light of the viable threats made by the victim and his
violent conduct prior to the shooting, the defendant did
not have ‘‘any other alternative at that point in time.’’18
   During closing argument, the prosecutor directly
challenged the defendant’s reliance on the defense of
self-defense. Referring to the evidence, particularly the
text messages exchanged between the defendant and
the victim, the prosecutor argued that it was clear that
the victim had been blackmailing the defendant and that
the defendant, believing her employment and financial
well-being were in serious jeopardy, retaliated by shoot-
ing him. The prosecutor argued that the evidence dem-
onstrated that, after the defendant disclosed to the
victim highly detrimental information about the bail
bonds company early in their relationship, he success-
fully pressured her to rent automobiles for him and to
provide him with $1000. The prosecutor argued that
on the day of the shooting, the victim continued his
blackmailing scheme by demanding even more money
from the defendant, who, as she stated in her text mes-
sages, could not afford to continue supporting him to
keep him silent. Thus, the prosecutor argued that the
evidence did not demonstrate that the defendant had
acted on a reasonable belief that the victim was about
to use deadly physical force against her.
   Additionally, the prosecutor argued that, even if the
defendant reasonably believed that the victim was
about to use deadly physical force against her, the evi-
dence demonstrated that the defendant did not reason-
ably believe that deadly physical force was necessary
to repel an attack. In this vein, the prosecutor referred
to evidence that she claimed to reflect that there were
numerous opportunities for the defendant to summon
assistance or otherwise extricate herself from the vic-
tim’s control on April 9, 2014. The prosecutor also
argued that the use of deadly physical force was unrea-
sonable because, when the defendant shot the victim,
there was no indication that the victim was in posses-
sion of a gun or that his use of force against her was
imminent. The prosecutor argued in relevant part: ‘‘No
reasonable person could believe that deadly physical
force was being used against her at that time. Nor could
they believe deadly physical force was necessary to
repel the attack. There simply was no attack at that
moment in time.’’ The prosecutor argued that, to the
extent that the defendant attempted to prove that the
victim was on his way to kill her and her family members
at her home in Plainville, as he had threatened, the
possibility that the victim would harm the defendant at
a future time did not warrant her use of deadly physical
force in front of the fast food restaurant in West
Hartford.19
  In her appellate brief, the defendant argues primarily
that the state did not present any evidence that contra-
dicted her version of events. Moreover, the defendant
relies on the fact that many of the facts reflected in her
statements to the police were corroborated by other
evidence.
  Before this court, the defendant also argues: ‘‘Since
only [the victim] and the defendant were present in the
vehicle at the time of the shooting, the defendant’s
statements provided the only foundational evidence as
to what led up to the shooting. The state presented no
evidence that at the time the defendant fired the shot
she did not believe that [the victim] was using or about
to use deadly physical force against her or that the
force used was necessary to defend herself. . . . The
police verified and corroborated all the aspects of her
account of events, and nothing she relayed had been
found untrue. There is no doubt that the defendant
actually and sincerely believed that there was an ongo-
ing threat that [the victim] was about to use deadly
physical force against her and her family.’’ (Citation
omitted.) The defendant argues that ‘‘[t]he jury had to
resort to speculation and conjecture to conclude that
she did not reasonably believe that her life was at risk
or that it was not necessary for her to use deadly force
in response to the situation.
   ‘‘From the defendant’s videotaped and written state-
ment, there is no doubt that at the time that she fired
the shot she actually believed that [the victim’s] use of
force against her was escalating and that he was about
to use deadly physical force against her. The state did
not present any evidence otherwise. Viewing the cir-
cumstances from the defendant’s perspective under the
circumstances, a reasonable person would have shared
her belief. . . . The defendant was credible in her
explanation that she believed [that] when she shot the
[victim] it was her only chance to stop him from killing
her and her family, and that she honestly and sincerely
believed that was the degree of force necessary.’’
  The defendant further argues: ‘‘Since the only evi-
dence presented as to what was going on in the vehicle
prior to the shooting was the defendant’s testimony, if
the jury disbelieved her testimony regarding [the vic-
tim’s] use and threats of force, it was not free to infer
that the state’s arguments that the decedent was not
using or was not about to use deadly physical force
was true.’’ According to the defendant, ‘‘[a]t the moment
she shot the [victim] she reasonably believed that was
her only chance to stop him from killing her and her
children. The fact that she was a passenger in a moving
vehicle when she shot the [victim] reveals that her
actions were borne out of absolute necessity.’’
  The defendant suggests in her arguments that the
state bore the burden of producing evidence that dis-
proved her defense and that, because it failed to do so,
the jury was bound to accept as credible the facts she
provided in her statements to the police. As we
explained previously in this opinion, however, after the
defendant satisfied her burden of production, that is,
presenting evidence in support of the defense on which
she explicitly relied at trial, the state did not bear a
burden of production with respect to disproving the
defense, but a burden of persuading the jury beyond
a reasonable doubt that the defendant did not act in
self-defense. See State v. Clark, supra, 264 Conn. 730–31
(discussing state’s burden of persuasion for a claim of
self-defense). It suffices to observe that the jury is not
required to accept as credible the defendant’s version
of events and that the state may satisfy its burden of
persuasion by convincing the jury that the evidence on
which the defense relies is not credible.
  This principle is reflected in relevant precedent. For
example, in State v. Gooch, 186 Conn. 17, 26, 438 A.2d
867 (1982), our Supreme Court observed that a claim
of self-defense ‘‘depends in the first instance on the
credibility of the defendant and of his witnesses.’’ In
Gooch, the Supreme Court concluded that the jury’s
guilty verdict reflected a finding by the jury that there
was no factual basis for the defense of self-defense. Id.
In State v. Boone, 15 Conn. App. 34, 48, 544 A.2d 217,
cert. denied, 209 Conn. 811, 550 A.2d 1084 (1988), this
court, following Gooch, likewise reasoned that the
defenses advanced by the defendant depended on the
credibility of the defendant and his witnesses, and that
the jury’s verdict of guilty reflected that the jury had
found that no factual basis existed for the defenses.
Similarly, in State v. Pauling, 102 Conn. App. 556, 572,
925 A.2d 1200, cert. denied, 284 Conn. 924, 933 A.2d
727 (2007), this court rejected a claim that the state
had failed to disprove the defense of self-defense. In
relevant part, this court reasoned: ‘‘The jury was free
to disbelieve the defendant’s version of the events that
resulted in the injuries to [the victim]. On the basis of
the evidence and the reasonable inferences drawn from
it, we conclude that the state presented sufficient evi-
dence during the course of the trial to disprove the
defendant’s claim of self-defense beyond a reasonable
doubt.’’ Id.
   Having reviewed the evidence in its entirety, we con-
clude that there was a rational view of the evidence
that supported a finding that the defendant did not
subjectively believe either that the victim was about to
use deadly physical force against her or that her use
of deadly physical force was necessary to protect her
physical well-being. The evidence reflects that in the
weeks prior to the shooting, the defendant, who lacked
the means to continue to support both her family and
the victim financially, provided the victim with rented
automobiles and $1000. As the defendant acknowledged
in her statement and as is reflected in the text messages
exchanged between the victim and the defendant on the
day of the shooting, the victim angrily and repeatedly
demanded even more money from the defendant. The
defendant argues before this court that the evidence
demonstrated that the victim threatened to harm her
and her family if she failed to pay him. The evidence,
however, directly reflected that the victim threatened
to reveal information about the bail bonds company for
which she worked if she failed to pay him. There was
evidence that, soon after their relationship began, the
victim learned such information from the defendant
and that he quickly used it to his advantage. He drew
an analogy between his ability to extract money from
the defendant and playing a game.20
   Moreover, a rational view of the evidence, particu-
larly the extensive text messages that were exchanged
between the defendant and the victim in the hours prior
to the shooting,21 reflects that the defendant understood
what the victim was referring to when he told her that
he would reveal information about the company for
which she worked, she labeled the victim a ‘‘snitch’’
who had betrayed her trust, and she expressed deep
concern about her ability to continue to care for herself
and her children financially in light of the victim’s
threats. The evidence also showed that, in the hours
before the shooting, the defendant recognized the seri-
ousness of the victim’s threats to reveal information
about the bail bonds company for which she worked.
She told her former boyfriend that she would either be
‘‘dead or in jail soon’’ and made it clear to the victim
that if he took away her ‘‘way to work,’’ she would have
nothing to live for. Expressing further thoughts about
her own mortality shortly before the defendant used
deadly physical force against the victim, she also stated
to the victim that her children would be able to collect
extra life insurance money if she died ‘‘a tragic death
. . . .’’ As the prosecutor vehemently argued before the
jury, in light of this evidence of blackmail and its toll
on the defendant, it was reasonable for the jury to find
that the defendant did not shoot the victim in self-
defense, but that she did so to prevent him from continu-
ing to blackmail her or harming something that she
valued, namely, her continued employment at the bail
bonds company.22
   This view of the evidence is supported by several
undisputed facts, including that, despite the victim’s
repeated threats earlier that day, the defendant volunta-
rily got into the victim’s automobile prior to the shoot-
ing, she failed to use her cell phone to summon
assistance during the lengthy period of time in which
she was with the victim prior to the shooting, and she
utilized deadly physical force when the victim was near
a fast food restaurant in West Hartford. According to
the defendant, she shot the victim just after he stated
that he thought he would ‘‘get something to eat’’ and
began to drive slowly toward the fast food restaurant
on Prospect Avenue. The defendant stated that, at that
time, she ‘‘thought he might go into [the restaurant].’’
  We also address the weight of the defendant’s argu-
ment that ‘‘[t]he police verified and corroborated all
the aspects of her account of events and nothing she
relayed had been found untrue.’’ We observe that the
state presented evidence that tended to undermine
some aspects of the defendant’s version of events. For
example, the defendant stated to the police that, during
her meeting with Quinonez on the day of the shooting,
Quinonez advised her to call the police and that she
came to believe that it was the ‘‘only thing [she] can
do.’’ Quinonez testified, however, that after she advised
the defendant to contact the police, the defendant
stated that she did not want to do so because, if the
victim was questioned by the police, ‘‘it could shut down
her [bonds] company.’’
  Moreover, the defendant told the police that, after
the victim demanded money from her on the day of the
shooting, she picked up her paycheck and went to the
bank. She stated that the bank closed three minutes
before she arrived and that she was unable to cash her
paycheck at that time. She stated that she arrived at 4:04
p.m. The state, however, presented video surveillance
evidence from the bank that reflected that the defendant
arrived at the bank at 3:56 p.m., four minutes prior to
the time at which the bank lobby was closed for the
day, but she did not attempt to transact any business
at the bank immediately after her arrival.
   Additionally, the defendant told the police that when
she ‘‘first got in’’ the victim’s automobile on the day of
the shooting, he took possession of her purse and put
it on the floor in the rear of the automobile because
he was aware of the fact that she kept a handgun in
her purse. She stated that, as he did that, he said, ‘‘just
so you don’t try no funny shit.’’ The state, however,
presented video surveillance evidence taken from the
clinic that the defendant and the victim went to prior
to the shooting. The video plainly shows that the defen-
dant and the victim entered the clinic together and
that the defendant carried her purse with her, on her
shoulder, as she entered, remained in, and departed the
clinic with the victim.23
   Even if we were to assume that the state failed to
persuade the jury beyond a reasonable doubt that the
evidence did not support a finding that the defendant
subjectively believed that an attack on her by the victim
was imminent, or that the evidence did not support a
finding that she subjectively believed that her use of
deadly physical force was necessary to defend herself,
we nonetheless conclude that the state persuaded the
jury beyond a reasonable doubt that the evidence did
not support a finding that she acted in self-defense
because her subjective belief that an attack was immi-
nent was not objectively reasonable. Before this court,
the defendant argues that ‘‘imminent’’ does not neces-
sarily mean ‘‘immediate.’’ She argues: ‘‘In order to sat-
isfy [§ 53a-19], the deadly physical force did not have
to be actually . . . used against the defendant at the
exact moment of the shooting. . . . The use of the
word ‘imminent’ in self-defense statutes reflect[s] that
the requirements of the timing of the use of force are
not as stringent as if the use of force was ‘immediate.’
. . . The proper inquiry is not the immediacy of the
threat but the immediacy of the response necessary in
defense. If a threatened harm is such that it cannot
be avoided if the intended victim waits until the last
moment, the principle of self-defense must permit him
to act earlier—as early as is required to defend himself
effectively. . . . That was the situation in the present
case, the defendant had to react to the threat that was
imminent or actually about to happen, the [victim’s]
words and actions were hanging threateningly over her
head. Her actions were necessary to thwart his plan to
kill her and her family when they reached her home.
If the defendant did not seize the opportunity to grab
her pocketbook that contained her gun, she risked not
having another opportunity to defend herself.’’ (Cita-
tions omitted.)
   The problem with the defendant’s analysis of the
present claim is that it is premised on a definition of
‘‘imminent’’ that she did not advance in her written
request to charge and that was not provided to the jury.
In her written request to charge, the defendant asked
the court to instruct the jury in relevant part: ‘‘[Section
53a-19] requires that, before a defendant uses physical
force upon another person to defend herself, she must
have two reasonable beliefs: (1) A reasonable belief
that physical force is then being used or about to be
used upon her, and (2) a reasonable belief that the
degree of force she is using to defend herself is neces-
sary for that purpose. . . . The word ‘imminent’
means that the person is about to use physical force
at that time. It does not encompass the possibility
that an act of physical force may take place at some
unspecified future time.’’ (Emphasis added.) The par-
ties agreed that the defendant used deadly physical
force and, multiple times in her written request to
charge, the defendant framed the proper inquiry con-
cerning the imminency requirement in § 53a-19 to be
simply whether the victim was ‘‘using or about to use’’
deadly physical force against her at the time of the
shooting.24
   Consistent with the defendant’s written request to
charge, the court provided the jury with lengthy instruc-
tions concerning self-defense. In discussing the state’s
burden of proof with respect to self-defense, the court
instructed the jury in relevant part: ‘‘The evidence in
this case raises an issue of self-defense, and that applies
to both charges. After you have considered all of the
evidence in the case, if you find that the state has proved
beyond a reasonable doubt each element of each crime
charged you must then go on to consider whether or
not the defendant acted in self-defense. A person is
justified in the use of force against another person that
would otherwise be illegal if she is acting in the defense
of self. It is a complete defense to certain charges,
including murder and manslaughter.
  ‘‘When, as in this case, evidence of self-defense is
introduced at trial, the state must not only prove beyond
a reasonable doubt all of the elements of the crimes
charged to obtain a conviction, but must also disprove
beyond a reasonable doubt that the defendant acted
in self-defense. If the state fails to disprove beyond
a reasonable doubt that the defendant acted in self-
defense, you must find the defendant not guilty, despite
the fact that you have found the elements of the crimes
proved beyond a reasonable doubt. The defendant has
no burden whatsoever with respect to the defense.’’
   In its detailed instructions concerning the elements
of self-defense, the court instructed the jury in relevant
part that ‘‘[a] person is justified in using reasonable
physical force upon another person to defend herself
from what she reasonably believes to be the use or
imminent use of physical force. And she may use such
degree of force, which she reasonably believes to be
necessary for that purpose.’’ Later, in discussing the
elements of self-defense in greater detail, the court once
again instructed the jury with respect to the imminency
requirement of self-defense, stating: ‘‘[T]he defense of
self-defense has four elements. One, the defendant actu-
ally believed that someone [was] using or about to use
physical force against her. If you have found that the
force used by the defendant was deadly physical force,
then the element requires that the defendant actually
believed that the other person . . . was using or about
to use deadly physical force against her, or was
inflicting or about to inflict great bodily harm upon
her.’’ The court went on to instruct the jury in relevant
part: ‘‘The first element is that when the defendant used
defensive force against [the victim], she honestly and
sincerely believed that he was using or about to use
physical force against her. The word using has its ordi-
nary meaning, that is, the other person has already
begun to use force. The word imminent means that
the person is about to use physical force at that time.
It does not encompass the possibility that an act of
physical force may take place at some unspecified
future time.’’ (Emphasis added.)
  Before concluding its detailed instructions with
respect to self-defense, the court reiterated that the
state, not the defendant, bore the burden of proof with
respect to self-defense. The court stated in relevant
part: ‘‘Remember that the defendant has no burden of
proof whatsoever . . . with respect to the defense of
self-defense. Instead, it is the state’s burden to prove
beyond a reasonable doubt that the defendant did not
act in self-defense if it is to prevail on the charges of
murder and manslaughter. To meet this burden, the
state need not disprove all four of the elements of self-
defense. Instead, the state can defeat the defense of
self-defense by disproving any one of four elements of
self-defense beyond a reasonable doubt to your unani-
mous satisfaction.’’ The defendant did not take an
exception to the court’s instruction.25
   We must presume that the jury carefully followed the
court’s instructions, rather than any contrary principles
of law on which defense counsel relied during closing
argument. ‘‘In the absence of any indication to the con-
trary, we presume that the jury followed the court’s
instruction.’’ State v. Reynolds, 264 Conn. 1, 141, 836
A.2d 224 (2003), cert. denied, 541 U.S. 908, 124 S. Ct.
1614, 158 L. Ed. 2d 254 (2004). We reiterate that the
court’s self-defense instruction, which is not challenged
on appeal, was consistent with the self-defense instruc-
tion requested by the defendant at trial.26
  Our legislature did not provide a definition for the
word ‘‘imminent’’ as it is used in § 53a-19. ‘‘It is well
established that, when determining the meaning of a
word, it is appropriate to look to the common under-
standing of the term as expressed in a dictionary. . . .
This precept . . . pertains primarily to the situation
where no statutory definition is available.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Spillane, 255 Conn. 746, 755, 770 A.2d 898 (2001); see
also State v. Panek, 328 Conn. 219, 237, 177 A.3d 1113
(2018) (same). ‘‘Imminent’’ is defined as ‘‘likely to occur
at any moment; impending.’’ (Emphasis added.) Ran-
dom House Webster’s Unabridged Dictionary (2d Ed.
2001).
  Consistent with this definition, which describes an
occurrence that is almost immediately at hand, our case
law reflects that ‘‘[t]he defense of self-defense does not
encompass a preemptive strike.’’ State v. Lewis, 220
Conn. 602, 620, 600 A.2d 1330 (1991); Daniel v. Commis-
sioner of Correction, 57 Conn. App. 651, 676, 751 A.2d
398 (same), cert. denied, 254 Conn. 918, 759 A.2d 1024
(2000). ‘‘The actor should not be permitted to use force
when such force would be equally as effective at a later
time and the actor suffers no harm or risk by waiting.’’
(Internal quotation marks omitted.) State v. Bryan, 307
Conn. 823, 833, 60 A.3d 246 (2013); State v. Hall-Davis,
177 Conn. App. 211, 225–26, 172 A.3d 222, cert. denied,
327 Conn. 987, 175 A.3d 43 (2017). As this court has
observed, self-defense depends on a showing that an
aggressor is using or about to use physical force. See
State v. Peters, 40 Conn. App. 805, 814–15, 673 A.2d
1158 (‘‘the defendant must entertain an honest belief
that the other person is using or is about to use physical
force, and the defendant’s decision to use defensive
force must be based on this sincere belief as opposed
to anger, malice or revenge’’), cert. denied, 237 Conn.
925, 677 A.2d 949 (1996).
   In this appeal, the defendant does not claim that the
court did not accurately instruct the jury with respect
to the imminency requirement of § 53a-19, and, as the
authorities cited previously reflect, the court’s instruc-
tion was consistent with the instruction requested by
the defendant at trial, the plain language of the statute,
and our case law interpreting the statute. Applying the
law as provided to it by the court, the jury reasonably
could have found that, at the time of the shooting,
the victim was neither using nor about to use deadly
physical force against the defendant. There was no evi-
dence, and the defendant does not argue, that the victim
was using deadly physical force against her when she
shot him in the head. Rather, in her statement to the
police, the defendant explained that she shot the victim
as he approached a fast food restaurant and indicated
that he wanted to purchase something to eat. The shoot-
ing occurred in West Hartford, not in close proximity
to the defendant’s residence in Plainville. The defendant
acknowledged that she did not know if the victim was
in possession of a gun that day. Thus, even if the jury
relied on the defendant’s version of the facts, it was
reasonable for the jury to have concluded that, at the
time of the shooting, the victim’s threat to shoot the
defendant and members of her family reflected his
intent to use deadly physical force at a future time.
Despite the defendant’s belief that the moment at which
she shot the victim was her last chance to stop the
victim from harming her in the future, the evidence
supported a finding that the defendant’s use of deadly
physical force was premature. Accordingly, we con-
clude that the state satisfied its burden of disproving
that, at the time of the shooting, the victim’s use of
deadly physical force was imminent.
  In light of the foregoing, we conclude that the state
demonstrated beyond a reasonable doubt that the
defendant did not use deadly physical force in self-
defense.
                           II
  Next, the defendant claims that the court violated
her right to due process and her right to the effective
assistance of counsel by denying the jury’s request to
rehear the closing arguments of the prosecutor and
defense counsel at trial. We disagree.
   The following additional facts are relevant to the
present claim. Jury deliberations occurred over the
course of three days. During its deliberations, the jury
asked to rehear the testimony of several witnesses,
to further examine some of the videotaped materials
shown to it during the trial, and for additional instruc-
tion with respect to some of the legal principles that
applied. The court responded to these inquiries, which
are not relevant to the present claim. At issue in the
present claim is the manner in which the court
responded to a note that the jury sent to the court on
the third and final day of its deliberations. The note
stated: ‘‘Can we re-listen to both closing arguments
again, please?’’
  Outside of the jury’s presence, the following colloquy
between the court and counsel occurred:
   ‘‘The Court: . . . There is a note from the jurors.
It reads as follows: Can we re-listen to both closing
arguments again, please?
   ‘‘And obviously the answer is no, but my intention
was to read to them the section from the instruction
on direct and circumstantial evidence, which tells them
. . . the evidence from which you’re to make the deci-
sion, and the first paragraph in terms of what is not
evidence. So, let me know if there [are] any problems
with that.
  ‘‘[The Prosecutor]: No, Your Honor.
  ‘‘[Defense Counsel]: I don’t think so, no.
  ‘‘The Court: Okay.’’
  Thereafter, the jury returned to the courtroom and,
in relevant part, the court replied to the jury’s written
request as follows: ‘‘And the answer is no. And I’m
going to go over with you the instruction so that you
understand why.
   ‘‘The evidence from which you are to decide what
the facts are consists of one, the sworn testimony of
witnesses both on direct and cross-examination, the
exhibits that have been admitted into evidence, and any
stipulations of the parties. . . .
  ‘‘In reaching your verdict, you should consider all the
testimony and exhibits admitted into evidence. Certain
things, however, are not evidence, and you may not
consider them in deciding what the facts are.
  ‘‘These include arguments and statements by the law-
yers. The lawyers are not witnesses. What they have
said in their closing arguments is intended to help you
interpret the evidence, but it is not evidence.
  ‘‘If the facts as you remember them differ from the
way the lawyers stated them, your memory of the facts
controls. It is not proper for the attorneys to express
their opinions on the ultimate issues in the case or to
appeal to your emotions.
  ‘‘And what else is also not evidence is the document
called the information, which you do have with you. The
information is merely the formal manner of accusing
the person.
  ‘‘And so, as I indicated, the answer is no, and I just
read you why you wouldn’t be able to hear it. So, with
that, you can resume deliberation.’’
   Thereafter, the jury resumed its deliberations. Nei-
ther the prosecutor nor defense counsel addressed the
issue again, and the jury did not communicate further
with the court with respect to its request to rehear
closing arguments. Later that day, the jury returned
its verdict.
  Before this court, the defendant argues that the trial
court’s response to the jury’s request violated her right
to due process and her right to the effective assistance
of counsel as guaranteed under the state and federal
constitutions.27 The defendant acknowledges that
defense counsel did not object to the court’s response to
the jury’s inquiry but argues that the claim is reviewable
pursuant to the bypass doctrine set forth in State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989),
as modified by In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015).28
   The state argues, and we agree, that the defendant
is unable to prevail under Golding because defense
counsel waived any objection to the manner in which
the court responded to the jury’s request.
  ‘‘[W]aiver is [t]he voluntary relinquishment or aban-
donment—express or implied—of a legal right or
notice. . . . In determining waiver, the conduct of the
parties is of great importance. . . . [W]aiver may be
effected by action of counsel. . . . When a party con-
sents to or expresses satisfaction with an issue at trial,
claims arising from that issue are deemed waived and
may not be reviewed on appeal. . . . Thus, [w]aiver
. . . involves the idea of assent, and assent is an act
of understanding.’’ (Internal quotation marks omitted.)
State v. Cancel, 149 Conn. App. 86, 100, 87 A.3d 618,
cert. denied, 311 Conn. 954, 97 A.3d 985 (2014). ‘‘The
rule is applicable that no one shall be permitted to deny
that he intended the natural consequences of his acts
and conduct. . . . In order to waive a claim of law it
is not necessary . . . that a party be certain of the
correctness of the claim and its legal efficacy. It is
enough if he knows of the existence of the claim and
of its reasonably possible efficacy. . . . Connecticut
courts have consistently held that when a party fails to
raise in the trial court the constitutional claim presented
on appeal and affirmatively acquiesces to the trial
court’s order, that party waives any such claim.’’ (Inter-
nal quotation marks omitted.) State v. Velez, 113 Conn.
App. 347, 357–58, 966 A.2d 743, cert. denied, 291 Conn.
917, 970 A.2d 729 (2009).
   ‘‘Both our Supreme Court and this court have stated
the principle that, when a party abandons a claim or
argument before the trial court, that party waives the
right to appellate review of such claim because a con-
trary conclusion would result in an ambush of the trial
court . . . .’’ (Internal quotation marks omitted.) State
v. Reddick, 153 Conn. App. 69, 85, 100 A.3d 439, cert.
denied, 315 Conn. 904, 104 A.3d 757 (2014). This princi-
ple applies to review pursuant to Golding. ‘‘[A] constitu-
tional claim that has been waived does not satisfy the
third prong of the Golding test because, in such circum-
stances, we simply cannot conclude that injustice [has
been] done to either party . . . .’’ (Emphasis omitted;
internal quotation marks omitted.) State v. Hampton,
293 Conn. 435, 448–49, 988 A.2d 167 (2009); see also
State v. Frazier, 181 Conn. App. 1, 36, 185 A.3d 621
(valid waiver thwarts relief under third prong of Gold-
ing), cert. denied, 328 Conn. 938, 184 A.3d 268 (2018).
   As the colloquy between the court and counsel, which
was set forth previously in this opinion, reflects, after
the court received the jury’s request, it told counsel
how it intended to respond to the inquiry. The court
then invited feedback from counsel by expressly asking
whether there were ‘‘any problems’’ with its proposed
response. Both the prosecutor and defense counsel
affirmatively replied that there were no objections to
the court’s response and, even after the court addressed
the jury in the manner it had proposed, neither the
prosecutor nor defense counsel stated any reservations
or objections to the court’s response.29 The court
directly asked counsel to weigh in with respect to the
request made by the jury and its proposed response,
thereby serving the important function of alerting the
trial court to any error while there was still an opportu-
nity to correct it in the absence of a new trial, and
defense counsel unambiguously led the court to the
conclusion that he accepted the court’s proposal as
appropriate. Beyond merely failing to object to the
court’s proposed response, defense counsel affirma-
tively stated that he did not object to it. Permitting the
defendant now to object to the court’s response, after
defense counsel acquiesced in it at the time of trial,
would constitute an ambuscade of the trial court. See,
e.g., State v. Rosado, 147 Conn. App. 688, 698–704, 83
A.3d 351 (2014) (defense counsel’s acquiescence in
court’s decision not to respond to note from jury prior
to accepting jury’s verdict constitutes waiver and pre-
cludes relief under Golding), cert. denied, 311 Conn.
928, 86 A.3d 1058 (2014), overruled in part on other
grounds by State v. McClain, 324 Conn. 802, 815 n.10,
155 A.3d 209 (2017).30 Accordingly, we conclude that the
defendant, having waived the claim of error, is unable
to prevail under Golding.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The court imposed a sentence of twenty-five years of incarceration,
which included a five year mandatory minimum sentence. The jury found
the defendant not guilty of murder in violation of General Statutes § 53a-54a.
   2
     The rental agreement was executed by the defendant and, pursuant to
the rental car company’s policies, the victim, who was neither her spouse
nor resided with her, was not an authorized driver.
   3
     After the victim threatened to crash the rental automobile, the defendant
wrote: ‘‘Get ready 4 the saints gon visit u tnt lol u doNt [k]now me.’’
   4
     In a text message, the victim stated: ‘‘Lol if ne cop comes my way or
call my phone, don’t for get we know where u rest ur head so don’t do it
to urself bby cause I’ll make u lose ur job I have so much against u and
that company that it not even funny . . . .’’
   5
     In text messages, the victim stated: ‘‘U did this bby u think u can cheat
and me not find lmfao . . . bitches like u just get use and abuse . . . I
have pictures of u. I’ll exposes u like crazy . . . try me U messing with the
wrong one, but remember I know all the dirt u and the company doing u
put me on to the wrong shit lmfao . . . .’’
   6
     In a text message, the defendant stated: ‘‘Let me live and ill fall so far
back . . . but if u take away my way 2 work ill have nothing 2 live 4 my
kids get xtra lifE ins money if its a tragic death . . . .’’
   7
     In a text message, the victim stated: ‘‘I need 600 to get on [my] feet u
got me or should I just call my attorney and get this in process cause honesty
u know they [dying] to shut [the bail bonds company] down . . . or should
I say shut Angela down lmfao . . . . U wanna leave me out here fucked
up and broke . . . .’’
   8
     Rather than question why the defendant would call him a ‘‘snitch,’’ the
victim appeared to be amused with the label. He replied to the defendant
via text message: ‘‘Lol snitch huh lmfao another one to add to my fame
base . . . .’’
   9
     In her appellate brief, the defendant inaccurately states that she
‘‘requested and the court found the evidence sufficient to charge the jury
on self-defense or defense of others.’’ (Emphasis added.) Our scrupulous
examination of the request to charge reflects that the defendant requested
an instruction on self-defense, not an instruction on defense of others.
Consistent with the defendant’s request to charge, the court did not provide
the jury with an instruction on defense of others.
   10
      At trial, counsel stipulated that this case involved the use of deadly force.
   11
      The facts of the present case do not implicate any of the exceptions
set forth in § 53a-19 (c).
   12
      See footnote 10 of this opinion.
   13
      There was evidence that the defendant told the police that, when she
talked to the victim on the telephone early in the morning on April 9, 2014,
he accused her of being with someone else and said, ‘‘I’m going to fucking
kill you and him if I ever find out who it is . . . .’’ There was evidence that,
in a text message that the victim sent to the defendant at 9:07 a.m., on April
9, 2014, he alluded to the fact that he or someone else could cause her
physical harm. He warned her not to call the police and stated in relevant
part, ‘‘don’t for get we know where u rest ur head so don’t do it to urself
. . . .’’
    Additionally, the defendant stated to the police that, later that morning,
when the victim was on speakerphone talking to her and Quinonez, he
stated that he was going to kill her children and her father. She stated that,
after Quinonez told him to stop making threats, the victim replied, ‘‘don’t
worry, I’ve got something for her. . . . He was, like, you know how we
dwell here in these streets, I shot people before. It’s nothing new. We got
guns everywhere. Everywhere I want to go, I have a gun. . . . You’re not
going to find me. You’re not going to know it’s me.’’
    The defendant stated that before she went to the bank, she spoke with
the victim on the telephone and he said, ‘‘you either come meet me right
now and bring me some money or I am going to shoot you, your kids, and
your father in the face while you watch and you’re going to be last and you
better go to the bank before you come.’’
    The defendant also recounted to the police statements that the victim
allegedly made to her while he was driving her to the clinic. She stated:
‘‘[I]f I gave him an STD [sexually transmitted disease], he’s going to kill me
for real and . . . he just started saying . . . how he was going to kill me
and it . . . had to do with my private parts because I would burn him.’’ In
her videotaped statement to the police, the defendant stated that the victim
told her that, if she was ‘‘dirty,’’ he would kill her ‘‘from [her] inside out’’
and that he was going to kill her whole family by shooting them ‘‘in their
faces while [she] watched.’’ Similarly, in her written statement to the police,
the defendant stated that the victim allegedly linked his threats to his belief
that he had contracted a sexually transmitted disease from the defendant.
She stated in relevant part: ‘‘He said that if I ‘burned him’ he would shoot
my vagina and watch me bleed out after he killed my kids and my father
in front of me. He pulled my hair [and] spit on me and said how I was going
to watch as my kids died and then I would watch as I bled out from my
‘dirty pussy.’ ’’ In her written statement, the defendant also stated that the
victim told her that ‘‘all you bitches . . . deserve to be ‘under the dirt,’ ’’
her children ‘‘would be better off dead than with a mother like [her],’’ and
he ‘‘should kill [her]’’ to prevent her from spreading sexually transmitted
diseases to other people.
    14
       The defendant stated that, when she and the victim arrived at the clinic,
he warned her, ‘‘don’t run, or I’m going to get to your house before you
can.’’ The defendant told the police that, after she left the clinic with the
victim and he was driving, he grabbed her by the hair and pulled her face
down to where the gear shift was located. On one occasion, the defendant
stated, ‘‘he put my face down . . . on his penis and was, like . . . [y]ou gave
me an STD [sexually transmitted disease] and you’re going to pay . . . .’’
    15
       Additionally, the defendant stated that earlier in the day, she thought
about contacting the police but did not do so because the victim told her
that doing so would be futile. She stated: ‘‘[H]e already told me . . . I’ve
got a bondsman under my finger. . . . [Y]ou can call the cops on me. You
can put me in jail. All these other girls have called the cops on me and,
guess what, I bond right back out and I’ll be at your door the next day. And
I know that’s true because when my ex did this, he bonded right out. . . .
I know how bonds work. You don’t stay in jail for more than a couple
of hours if you have a good bondsman. . . . You don’t. You come right
back out.’’
    The state presented testimony from Norman Landry, a bail bondsman
who had posted at least three bonds for the victim prior to the events at
issue in this case. Landry testified that, on April 9, 2014, he spoke with the
victim several times throughout the day, and that the victim told him that
he ‘‘had a situation’’ with the defendant in that he had been ‘‘ ‘burned by her’
as far as an STD [sexually transmitted disease] was concerned.’’ Additionally,
Landry testified that the victim told him that ‘‘he had information about [the
bail bonds company] as far as taking them down.’’
    16
       The state presented evidence that the restaurant parking lot on Park
Street was located approximately one block away from the fast food restau-
rant on Prospect Avenue. At trial, one West Hartford police officer described
the two locations as being ‘‘just around the corner’’ from one another.
Additionally, we observe that, in her videotaped statement to the police,
the defendant expressed her belief that at the time she shot the victim in
front of the fast food restaurant, he was driving in the direction of a nearby
highway and was planning on going to her residence. She stated that the
victim looked at the fast food restaurant, ‘‘[s]aying he wanted to get some-
thing to eat . . . [a]nd that he was going to get on the highway right there.’’
(Emphasis added.) Additionally, the defendant expressed her belief that,
after the victim passed the restaurant parking lot on Park Street, where her
automobile was parked, she thought, ‘‘[w]e were going on the highway,’’
because the victim told her that they were going to her residence in Plainville.
   17
      In her appellate brief, the defendant accurately observes that the police
corroborated several of the facts reflected in her statements. Thus, apart
from her statements, there was evidence of the following facts: she rented
two automobiles at the times and manner she described; her cell phone had
been found along Interstate 84 in the Hartford area; she met with Quinonez
on April 9, 2014; she was present in the bank parking lot on the afternoon
of April 9, 2014; she and the victim were present at the clinic on the afternoon
of April 9, 2014; on the day prior to the shooting, she spoke by telephone with
her former boyfriend, Cotto, and told him that the victim was threatening
her; on the afternoon of April 9, 2014, she spoke by telephone with Cotto
and asked him if he would have sexual relations with her; after the shooting,
police found her automobile in the parking lot of the restaurant on Park
Street; and, on April 9, 2014, she did not have sufficient funds in her bank
account to pay the victim the money that he requested of her that day.
   18
      Defense counsel argued: ‘‘You judge whether or not she was facing a
situation that was going to lead to imminent death, imminent—about to
happen. Imminent is a word that’s usually used with something bad about
to happen, foreshadowing.’’
   19
      Stressing the absence of evidence of an imminent use of force by the
victim, the prosecutor argued in relevant part: ‘‘And what about the threats
to kill her and the kids when they got to [the defendant’s residence in]
Plainville. Well, Plainville’s [fifteen to twenty] minutes away from where
they were. Who knows whether he would’ve even gone there? Who knows
whether it would’ve happened? It’s completely speculative to suggest that
she had to kill him right then and there at that exact moment.’’
   20
      In one of the text messages that the victim sent to the defendant on
April 9, 2014, after the defendant referred to the $1500 she had spent on
him, he stated: ‘‘[Rem]ember [two] could play the game only one can play
it better . . . I believe I always told u that right . . . .’’
   21
      Previously in this opinion, we discussed and set forth the substance of
many of the text messages relevant to our analysis.
   22
      Moreover, even if the jury found the defendant’s statements that she
feared that the victim was going to harm her and her family in the future
to be credible, it would have been reasonable for the jury to find that her
concern for her employment outweighed these other concerns and was the
primary factor in her decision to utilize deadly physical force.
   23
      The video surveillance evidence, as well as the testimony from the
security guard stationed at the front desk of the clinic on the day of the
shooting, reflected that, although the defendant had an opportunity to speak
to the security guard outside of the victim’s presence, she did not do so.
   24
      During closing argument, defense counsel discussed imminency in some-
what broader terms, likening it to ‘‘foreshadowing,’’ but he did not devote
a great deal of his argument to this issue. He emphasized the defendant’s
statements that the victim had threatened to kill her and her family members
when he arrived at her residence in Plainville. Defense counsel stated: ‘‘You
judge whether or not she was facing a situation that was going to lead to
imminent death, imminent—about to happen. Imminent is a word that’s
usually used with something bad about to happen, foreshadowing.’’ Later,
defense counsel argued: ‘‘And it wasn’t that long, it wasn’t that long, ladies
and gentlemen, from where this happened to where she lives in Plainville.
So, it was going to happen. It’s imminent, and if you believe what she
believed, then she did what she had to do and it’s reasonable.’’
   25
      During its deliberations, the jury asked the court to provide clarity with
respect to its use of the word ‘‘imminent.’’ In response, the court reiterated
the self-defense instruction that it provided during its charge. Defense coun-
sel did not object to the manner in which the court responded to the
jury’s inquiry.
   26
      The defendant stated to the police that she shot the victim after he drove
past her automobile, which was parked in the parking lot of a restaurant
on Park Street, and made it clear to her that she was not free to leave his
presence. Additionally, the victim stated that she considered shooting the
victim as her ‘‘only option’’ to prevent him from killing her and members
of her family. The victim stated: ‘‘There was no other way out of it. Even
if I jumped out of the car . . . I would have either died right there or he
would have gotten to my house first and killed everybody.’’
   We observe that the defendant relied on the precise language of § 53a-
19, which applies in circumstances in which the use or imminent use of
force is shown. She did not rely on any common-law defenses that, although
not expressly sanctioned by statute, may have applied. Our courts have
recognized that statutes that enumerate the instances in which the use of
force is justified generally should be interpreted to encompass any defenses
related to the use of force that are available at common law. See, e.g., State
v. Havican, 213 Conn. 593, 598–99, 569 A.2d 1089 (1990) (interpreting § 53a-
19 to incorporate common-law rule that persons may justifiably use deadly
force in self-defense against sodomy and rape). Thus, the defendant did not
advance a theory of defense that might have been more closely tailored to
her expressed belief that, in light of the victim’s repeated threats to harm
her and the fact that he would not permit her to leave, she was compelled
to use deadly physical force at the time that she did because doing so was
necessary to defend herself effectively. Under such a theory of defense, the
defendant might have been able to demonstrate that, despite the fact that
at the moment of the shooting the victim was neither using nor immediately
about to use force against her, it was reasonable for her to have used deadly
physical force when she did. See, e.g., 2 P. Robinson, Criminal Law Defenses
(1984) § 131 (c), pp. 77–79 (discussing defensive force defenses that are
based on immediate necessity to defend rather than those that are based
on use or imminent use of force).
   27
      The defendant has not provided this court with an independent analysis
of her claim under the state constitution. Thus, we deem that aspect of her
claim to be abandoned. See State v. Hearl, 182 Conn. App. 237, 271 n.28,
190 A.3d 42, cert. denied, 330 Conn. 903, 192 A.3d 425 (2018).
   28
      Pursuant to Golding, a defendant may prevail on a claim of constitutional
error not preserved at trial only if all four of the following conditions are
satisfied: ‘‘(1) the record is adequate to review the alleged claim of error;
(2) the claim is of constitutional magnitude alleging the violation of a funda-
mental right; (3) the alleged constitutional violation . . . exists and . . .
deprived the defendant of a fair trial; and (4) if subject to harmless error
analysis, the state has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt.’’ (Footnote omitted.)
State v. Golding, supra, 213 Conn. 239–40; see also In re Yasiel R., supra,
317 Conn. 781 (modifying third prong of Golding by eliminating word
‘‘clearly’’ before words ‘‘exists’’ and ‘‘deprived’’).
   29
      The defendant urges us to conclude that defense counsel did not waive
the present claim of error because he was compelled to respond quickly to
the jury’s unexpected request and ‘‘did not have time to reflect on the
ramifications of the judge’s response to this unusual request.’’ As our case
law reflects, however, waiver is not dependent on a showing that a party
was aware of the ‘‘legal efficacy’’ of the claim, but merely that he is aware
of its existence and its ‘‘reasonably possible efficacy.’’ (Internal quotation
marks omitted.) State v. Velez, supra, 113 Conn. 357–58. It belies the sweeping
nature of the claim raised on appeal to suggest that it is unreasonable to
apply the waiver doctrine in the context of this claim. ‘‘We recognize that,
during the heat of trial, it is typical for counsel to set forth objections and
responses thereto that may not be as complete or well researched as the
arguments set forth in an appellate brief . . . .’’ State v. Papineau, 182
Conn. App. 756, 770, 190 A.3d 913, cert. denied, 330 Conn. 916, 193 A.3d 1212
(2018). Nonetheless, ‘‘[t]he defendant’s counsel, acting on the defendant’s
behalf, had an immediate duty to object to the court’s proposed instruction
if he deemed it improper.’’ State v. Diaz, 109 Conn. App. 519, 537, 952 A.2d
124, cert. denied, 289 Conn. 930, 958 A.2d 161 (2008). The court, hearing
no objection from defense counsel or a request for additional time to con-
sider the issue, was under no obligation to evaluate counsel’s understanding
of the relevant law before relying on counsel’s agreement on how to proceed.
See, e.g., State v. Holness, 289 Conn. 535, 544, 958 A.2d 754 (2008) (defense
counsel may waive potential constitutional claims in exercise of his or her
professional judgment, and court need not canvass counsel with respect to
his or her understanding of relevant constitutional principles before
accepting counsel’s agreement on how to proceed).
   30
      In State v. McClain, supra, 324 Conn. 815 n.10, our Supreme Court
expressly overruled this court’s decision in State v. Rosado, supra, 147 Conn.
App. 702, to the extent that it stated that an implied waiver of a claim of
instructional error pursuant to State v. Kitchens, 299 Conn. 447, 10 A.3d
942 (2016), precluded relief under the plain error doctrine. The defendant
in the present case does not raise a claim of plain error.